Bg the Court.

In this case the counsel for the appellant contends that the Judge below has erred, 1st. in considering the judgment of the Spanish Tribunal rendered on the 5th May 1797, by which the claims of the parties, were at. that period liquidated, as a final determination of their differences, agreeably to, the report of Ximenes, and ón which an, order of seisure was obtained for the balance.
2d’.. Ln refusing to allow interest on S 6000, - the price of certain slaves, purchased by the ap-
3d. lit allowing to Sigur, as a eredit,the costs . of the suit .which he brought for an indemnity on . account of a deficiency-of the land, and in which he recovered S 25,00,Oian-d upwards..
It being admitted that the judgment of the District Court is, in all other respects, correct;. the points above, stated are alone to be examined.
I., As to the first, we are of opinion that the Court below was right in considering the liquidation and judgment of the Spanish Tribunal conclusive between the parties; whether Lt be viewed as, an absolute decision of that Court, or a compromise- by the consent of those interested.
U, Ik relation to. the second error, insistedbn, *375fey fe -appelttnt’s ’-counsel -, ⅜ appears to this Court that interest can be claimed <on debts due* only from the judicial demand, except by convention or agreement, or for immoveable property, such,* -by its nature, as land and houses * for land -alone can strictly: and literally be said to bear fruits.
III. Conc essing the third error attributed to, the judgment of the District Court. We have no doubt of the correctness of the decision, ⅛ «How* ing to the appellee the costs of his suit for indemnity which were by him paid; he having prevailed in the cause.
UtoN the whole, it is the opinion of tins Court: that the judgment of the District Court ought to be affirmed.
It k, therefore, ordered t^at the same be affirmed with costs. , -